820 A.2d 701 (2003)
COMMONWEALTH of Pennsylvania, Respondent
v.
Melvin IMES, Petitioner.
Supreme Court of Pennsylvania.
April 9, 2003.
Stephen G. Heckman, Public Defender's Office, Norristown, for Melvin Imes, Petitioner.
Mary MacNeil Killinger, Montgomery County District Attorney's Office, Norristown, for Com. of PA, Respondent.
Prior report: 809 A.2d 957 (Pa.Super.).

ORDER
PER CURIAM.
AND NOW this 9th day of April, 2003, the Petition for Allowance of Appeal is Granted. The order of the Superior Court is hereby REVERSED. See Commonwealth v. Mason, 483 Pa. 409, 397 A.2d 408 (1979).